Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 18, 2022

The Court of Appeals hereby passes the following order:

A22A0816. JATIN R. KUMAR v. ANDREA K. COLEMAN.

      Andrea K. Coleman, the mother, filed a petition for writ of habeas corpus and
motion for emergency return of minor child against Jatin R. Kumar, the child’s
biological father. The superior court granted the petition and motion, ordering the
father to return the child to the mother’s custody. The father filed an application for
discretionary review in this Court, which we granted. See Case No. A22D0135 (Dec.
1, 2021). This appeal followed. Given that our prior order granting the application in
Case No. A22D0135 has since been vacated, we hereby DISMISS this appeal.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/18/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.